11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Ronald Dwayne
Whitfield
Appellant
Vs.                   No.
11-01-00358-CV B
Appeal from Taylor County
Frances M.
Northcutt
Appellee
 
Appellant
sued appellee alleging that appellee had failed to return to him 10 stamped
envelopes.  Appellant alleged that he
had placed postage of $0.34 on each envelope and asked the trial court Ato award him back his
envelopes.@  Appellant did not allege any other damages
except for the $3.40 in postage on the envelopes.  The trial court dismissed the suit pursuant to TEX. CIV. PRAC.
& REM. CODE ANN. '
13.001 (Vernon Supp. 2002).  We dismiss
the appeal for want of jurisdiction.
Appellee
has filed in this court a motion to dismiss the appeal contending that
appellant failed to plead an amount in controversy over which this court would
have jurisdiction.  We agree. The motion
is granted.
The
appeal is dismissed for want of jurisdiction.  
TEX. GOV=T CODE
ANN. ' 22.220(a)
(Vernon 1988).
 
PER CURIAM
 
February 7, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.